Case 9:20-mj-08391-WM Document 1 Entered on FLSD Docket 11/17/2020 Page 1 of 8
Case 9:20-mj-08391-WM Document 1 Entered on FLSD Docket 11/17/2020 Page 2 of 8


                                                                    KJZ

                                                            Nov 17, 2020

                                                                       West Palm Beach




     November 17, 2020
Case 9:20-mj-08391-WM Document 1 Entered on FLSD Docket 11/17/2020 Page 3 of 8
Case 9:20-mj-08391-WM Document 1 Entered on FLSD Docket 11/17/2020 Page 4 of 8
Case 9:20-mj-08391-WM Document 1 Entered on FLSD Docket 11/17/2020 Page 5 of 8
Case 9:20-mj-08391-WM Document 1 Entered on FLSD Docket 11/17/2020 Page 6 of 8
Case 9:20-mj-08391-WM Document 1 Entered on FLSD Docket 11/17/2020 Page 7 of 8




          17th        Nov.
Case 9:20-mj-08391-WM Document 1 Entered on FLSD Docket 11/17/2020 Page 8 of 8
